Citation Nr: 0127481	
Decision Date: 12/18/01    Archive Date: 12/28/01

DOCKET NO.  95-03 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant had active service from September 1968 to 
November 1971.

This matter was last before the Board of Veterans' Appeals 
(Board) in August 1999, on appeal from a July 1994 decision 
by the Philadelphia, Pennsylvania, Department of Veterans 
Affairs (VA) Regional Office (RO).  Upon its last review, the 
Board determined that the appellant had not submitted a well-
grounded claim of service connection under then-applicable 
law for an eye disability, and the claim was denied.  The 
Board also found that the appellant's claim pertaining to 
PTSD was well grounded, and remanded the claim for further 
development.  

By rating decision dated in October 1999, service connection 
for schizophrenia was denied.  Review of the appellant's 
claims folder does not reveal that a notice of disagreement 
has been filed relative to the October 1999 decision, and it 
is not therefore before the Board for review.  See 
38 U.S.C.A. § 7105(a) (West 1991).  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2001).  Among other things, the new law eliminated the 
concept of a well-grounded claim, redefined VA's obligations 
with respect to the duty to assist, and superceded the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA could not assist a 
claimant in developing a claim that was not well grounded.  
The new law was made applicable to all claims filed on or 
after the date of the law's enactment, as well as to claims 
filed before the date of the law's enactment, and not yet 
final as of that date.  See 38 U.S.C.A. § 5107 note (West 
Supp. 2001).  It also applies to any denial that became final 
during the period beginning July 14, 1999, if such denial was 
issued because the claim was not well grounded, and a timely 
motion for review is made.  Id.  (The veteran's attention is 
directed to these provisions because the August 1999 Board 
denial of service connection for an eye disability was 
because the claim was found to be not well grounded.)


FINDINGS OF FACT

1. The appellant is not a combat veteran.

2. The appellant does not have PTSD which is related to his 
military service.


CONCLUSION OF LAW

The veteran does not have PTSD that is the result of disease 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1154 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303, 3.304 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  The 
resolution of this issue must be considered on the basis of 
the places, types and circumstances of the claimant's 
military service as shown by service records, the official 
history of each organization in which the claimant served, 
his medical records and all pertinent medical and lay 
evidence.  Determinations relative to service connection will 
be based on review of the entire evidence of record.  
38 U.S.C.A. § 7104(a) (West Supp. 2001); 38 C.F.R. § 
3.303(a); see Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  
Notwithstanding the lack of a diagnosis of a disability 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b) (West Supp. 2001); 38 C.F.R. § 3.303(d); 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  38 C.F.R. § 3.304(f).

The Board will first review the factual evidence of record, 
and proceed to analyze the claim in light of the applicable 
law.  

Factual Background

The appellant's military personnel record of assignments 
reflects that upon his arrival in Vietnam in May 1969, he was 
assigned to Company B, 125th Signal Battalion, 25th Infantry 
Division.  In October 1969, he was reassigned to Company C of 
the same battalion and division.  In July 1970, he was again 
reassigned to Company A, 13th Signal Battalion, 1st Cavalry 
Division.  

In a July 1994 letter, the appellant related that he was 
subjected to the following stressors while in Vietnam:

1. In early January 1969, the appellant was wounded by 
grenade fragments in the right lower leg, for which 
he was awarded his first Bronze Star.  He stated that 
he was decorated because he saved the life of his 
platoon sergeant, named W., by suppressing enemy fire 
and dragging his superior to safety;

2. In late January 1969, the appellant was wounded by a 
mortar fragment in the left hand;

3. In February 1969, the appellant was wounded by a 
shell fragment in the abdomen, as he was riding on an 
armored personnel carrier;

4. At some point during his Vietnam tenure, the 
appellant assumed control over a machinegun when his 
base camp was under attack.  He stated that at this 
time, he killed five enemy soldiers, and for these 
actions was awarded his second Bronze Star.  

The appellant was noted to have PTSD during a VA 
hospitalization from November 1993 through February 1994 when 
being treated for alcohol, cocaine, and marijuana 
detoxification.  The author of the hospitalization report did 
not comment upon the appellant's Vietnam military experiences 
in the report.  

The appellant was again hospitalized at a VA facility from 
February 1994 to April 1994, and was treated for PTSD.  He 
complained of depression, sleep disturbances, nightmares, 
flashbacks and startle responses.  During hospitalization, 
the appellant related that while in Vietnam, and while on 
"search and destroy" missions, he witnessed or participated 
in the killing of women and children.  The appellant informed 
examiners that he was the recipient of three Purple Heart and 
four Bronze Star medals.  

At a February 1995 hearing conducted at the RO, the appellant 
testified in substance that, while assigned to the 25th 
Infantry Division, he performed duties with the 27th Infantry 
at a firebase designated "Devon," in or near Cu Chi, in the 
vicinity of Saigon, and in the "Bolo Woods."  The appellant 
stated that when he was wounded in the hand and leg, medics 
used dressings and "band-aids" in treatment.  However, he 
stated that when he was wounded in the abdomen after being 
struck by shrapnel from a booby-trap while riding the armored 
personnel carrier, he was evacuated to Cu Chi.  The appellant 
also related that he witnessed others wounded and killed.  
One of his friends who died was named "[redacted]," from 
Philadelphia, who was shot in the head by a sniper and killed 
in the latter part of 1969.  The appellant believed that this 
individual's name was [redacted], and he was assigned to 
the 27th Infantry.  The appellant stated that between 
September and December 1969, another friend of his with the 
last name of [redacted] was killed.  The appellant added that when 
he was reassigned to the 1st Cavalry Division, he worked with 
the 9th Cavalry for 32 days. 

By letter dated in June 1996, the appellant was requested to 
provide copies of the citations awarding him the Bronze Stars 
as he reported.  

Other VA medical records on file indicate that the appellant 
was treated for PTSD symptoms associated with polysubstance 
abuse in November 1993.  Subsequent to the February 1995 
personal hearing, the Lebanon, Pennsylvania VA Medical Center 
reported in August 1997 that it had forwarded all of its 
treatment records pertaining to the appellant to the Lyons VA 
Medical Center.  In November 1997, the latter reported that 
it had only treated the appellant for diabetes, and had no 
records on file pertaining to psychiatric consultations.

In August 1999, the Board remanded the appellant's claim for 
further development.  The Board directed that:

1. The appellant be afforded an opportunity to submit 
further evidence and argument as to the claim, and 
the appellant was again to be requested to provide as 
comprehensive a statement as possible as to his 
claimed in-service stressors;

2. The RO attempt to secure treatment records from the 
Broward General Hospital in Fort Lauderdale, Florida;

3. The RO contact the National Personnel Records Center, 
the U.S. Armed Services Center for Research of Unit 
Records (USASCRUR) and/or the National Archives to 
obtain verification of the claimed stressors;

4. The RO attempt to verify whether the appellant was 
awarded the Bronze Star or Purple Heart Medal

5. The RO afford the appellant a VA psychiatric 
examination to ascertain whether he had PTSD.  

The record indicates that although a copy of the Board's 
August 1999 remand was forwarded to the appellant at his last 
known address, it was returned to the Board because the 
appellant had apparently moved and the forwarding order had 
expired.  The RO was then requested to contact postal 
authorities to ascertain the appellant's new address.  By 
memorandum dated in March 2000, the postal service reported 
that the appellant had moved in June 1996 and had left no 
forwarding address.  

By letter dated in November 1999, the appellant was requested 
to provide releases of information to enable the RO to secure 
records of his claimed psychiatric treatment from the Broward 
General Hospital, as well as any other medical records not 
previously obtained.  The RO also requested that the 
appellant provide a comprehensive statement relative to his 
claimed stressors, including the names of any witnesses to 
these experiences, the names of any soldiers he saw wounded 
or killed, their unit of assignment and the dates of these 
events.  The appellant was apprised that the RO would contact 
the National Personnel Records Center and other sources to 
verify his accounts.  

The record indicates that the November 1999 letter was 
returned as undeliverable, because the forwarding order had 
expired.  The letter was re-mailed in February 2000 and May 
2000, with the same result.

In March 2000, the USASCRUR was contacted and requested to 
search its records to obtain verification of the appellant's 
claimed stressors.  Enclosed with the letter from the RO to 
USASCRUR were copies of the appellant's military personnel 
records, his report of separation from the armed forces, the 
February 1995 hearing transcript, and a copy of the Board's 
August 1999 remand.

In February 2000, the National Personnel Records Center 
reported that the appellant was not the recipient of a Bronze 
Star Medal.  An August 2000 report from the records center 
further reflects that the appellant was not the recipient of 
a Purple Heart.  However, the appellant did receive the 
Vietnam Service Medal with four Bronze Star appurtenances.  
No records were located to verify the appellant's report that 
he had been treated while in service at a medical facility at 
Homestead Air Force Base in Florida.  In October 2000, the 
records center reported that morning report entries from the 
appellant's military unit did not substantiate his claimed 
stressors.  

In June 2001, the USASCRUR provided operational reports for 
the 125th Signal Battalion for the period from May 1969 to 
July 1970 -the periods of the appellant's military 
assignment.  Also enclosed were reports for the 198th 
Infantry for the period from May 1969 to June 1970.  Both 
units were based at a military complex in Chu Lai.  Pertinent 
to this appeal, the following events were listed in these 
reports:

1. In May 1969, Fire Support Base Devin was established, 
and a radio relay team terminated operations of a VHF 
system operating from Cu Chi;

2. For the period from May through July 1969, there were 
seven attacks on the base;

3. For the period from August through October 1969, two 
"indirect fire" attacks were made on the base, 
resulting in light to moderate damage and "few 
casualties."  These consisted of attacks on August 
14, 1969, when two rockets struck the petroleum and 
oil storage area, and on October 30, when four 
rockets struck the same area;

4. On January 25, 1970, the base was struck by eight 
rockets, slightly wounding one man;

5. In April 1970, the base was struck by three rockets;

6. In May 1970, the base was struck on several occasions 
by rocket attacks; one being over a two-day period, 
resulting in one soldier being killed and 20 wounded.

Analysis

As an initial matter, during the pendency of this matter, the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2001) (VCAA) was made law, and provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant government and private records that the 
claimant adequately identifies and authorizes VA to obtain.  
The VCAA further provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary, as further defined by statute, to make 
a decision on the claim.  38 U.S.C.A. § 5103A (West Supp. 
2001).  Regulations have been enacted to implement the VCAA.  
66 Fed. Reg. 45,620 (August 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

Prior to the enactment of the VCAA, it was also held that the 
Board is obligated by law to ensure that the RO complies with 
its directives, as well as those of the appellate courts.  It 
had also been held that compliance by the Board or the RO 
with remand directives is neither optional nor discretionary, 
and that where the remand orders of the Board or the Courts 
are not complied with, the Board errs as a matter of law when 
it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 
268, 271 (1998).

Accordingly, the Board must first determine whether its 
remand directives of August 1999 have been fulfilled and 
whether further development of this matter should be 
undertaken in compliance with the VCAA and other applicable 
law.  Significantly in this regard, the record reveals that 
contemporaneous with the issuance of the Board's remand, the 
appellant apparently moved from his prior residence and did 
not advise VA of his whereabouts.  

First, although the Board's August 1999 issuance was 
apparently not received by the appellant, it cannot be found 
that this is anything but the appellant's fault.  Although 
the RO sought to obtain a more detailed statement from the 
appellant as to the occurrence of his claimed stressors, as 
well as obtain releases of medical information so as to 
secure evidence of post-service treatment, the appellant's 
failure to apprise VA of his whereabouts has stymied these 
efforts, as well as any possible effort VA could have 
extended towards affording the appellant a VA psychiatric 
examination to ascertain whether he has PTSD traceable to 
military service.  It has been observed in this regard that 
"[i]n the normal course of events, it is the burden of the 
veteran to keep the VA apprised of his whereabouts.  If he 
does not do so, there is no burden on the part of the VA to 
turn up heaven and earth to find him." Hyson v. Brown, 5 Vet. 
App. 262, 265 (1993).  Further, long-standing law had held 
that while VA is obligated to assist a claimant in the 
development of a claim, there is no duty on VA to prove the 
claim.  If a claimant wishes assistance, he cannot passively 
wait for it in circumstances where he should have information 
that is essential in obtaining the putative evidence.  
Wamhoff v. Brown, 8 Vet. App. 517 (1996); Wood v. Derwinski, 
1 Vet. App. 190, reconsidered, 1 Vet. App. 406 (1991).  

Given the appellant's failure to advise VA of his location, 
further attempts to develop this claim, pursuant to the 
Board's August 1999 remand, under previously-existing law or 
the VCAA are not warranted.  The Board observes that the VCAA 
specifically provides that except as otherwise provided by 
law, a claimant has the responsibility to present and support 
a claim for VA benefits.  Accordingly, the Board will proceed 
to review the claim in light of the present evidence of 
record.  

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
responsibility to assess the credibility and the probative 
value of proffered evidence of record in its whole. Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); see Madden v. Gober, 125 
F. 3d 1477, 1481 (Fed. Cir. 1997); Guimond v. Brown, 6 Vet. 
App. 69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 
(1993).

With regard to the second criterion requisite to the 
establishment of service connection for PTSD, the evidence 
necessary to establish that the claimed stressor actually 
occurred varies depending on whether it can be determined 
that the veteran "engaged in combat with the enemy."  38 
U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d); see 
also Gregory v. Brown, 8 Vet. App. 563 (1996); Collette v. 
Brown, 82 F.3d 389 (Fed.Cir. 1996).   

Under 38 U.S.C.A § 1154(b):

In the case of any veteran who engaged in combat with 
the enemy in active service with the military, naval, or 
air organization of the United States during a period of 
war, campaign, or expedition, the Secretary shall accept 
as sufficient proof of service connection of any disease 
or injury alleged to have been incurred in or aggravated 
by such service satisfactory lay or other evidence of 
service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, 
conditions, or hardship of such service, notwithstanding 
the fact that there is no official record of such 
incurrence or aggravation in such service, and, to that 
end, shall resolve every reasonable doubt in favor of 
the veteran.  Service connection of such injury or 
disease may be rebutted by clear and convincing evidence 
to the contrary.  The reasons for granting or denying 
service connection in each case shall be recorded in 
full.  

38 U.S.C.A. 1154(b).

In Zarycki v. Brown, 6 Vet. App. 91 (1993), it was held that 
under 38 U.S.C.A. 
§ 1154(b) and 38 C.F.R. § 3.304(d) and (f), the evidence 
necessary to establish the incurrence of a recognizable 
stressor during service to support a claim of service 
connection for PTSD will vary depending on whether the 
veteran "engaged in combat with the enemy."  See Hayes v. 
Brown, 5 Vet. App. 60 (1993).  The determination as to 
whether the veteran "engaged in combat with the enemy" is 
made by considering military citations that expressly denote 
as much and/or other service department or lay evidence that 
is credible.  See Doran v. Brown, 6 Vet. App. 283, 289 
(1994); see also VAOPGCPREC 12-99, (October 18, 1999) (the 
determination of whether a veteran "engaged in combat with 
the enemy" depends on multiple factors, including the 
requirement that the veteran participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality.  The issue of whether any 
particular set of circumstances constitutes engagement in 
combat with the enemy for purposes of section 1154(b) must be 
resolved on a case by case basis).

Conversely, in order to grant service connection for PTSD to 
a non-combat veteran, there must be credible evidence to 
support the veteran's assertion that the stressful event 
occurred.  Moreover, a medical opinion diagnosing PTSD does 
not suffice to verify the occurrence of the claimed in-
service stressors. Cohen v. Brown, 10 Vet. App. 128, 142 
(1997); Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996).

The appellant has reported that, contrary to what is 
reflected on his service personnel records, he is the 
recipient of three Purple Hearts and four Bronze Star Medals 
- all indicative of participation in combat.  The Board 
observes that as a general matter, the appropriate reliance 
upon the records of the service department is now well 
settled.  See generally Soria v. Brown, 118 F.3d 747, 749 
(Fed.Cir. 1997); Spencer v. West, 13 Vet. App. 376, 380 
(2000); Manlincon v. West, 12 Vet. App. 238 (1999); 
Venturella v. Gober, 11 Vet. App. 340, 341 (1997); Cahall v. 
Brown, 7 Vet. App. 232, 237 (1994) (service department 
findings relative to an individual's service are "binding on 
the VA for the purposes of establishing service in the U.S. 
Armed Forces").  In this matter, there is no reason to 
question the appellant's military service records as to their 
accuracy, and the records are therefore of increased 
probative value.  Sarmiento v. Brown, 7 Vet. App. 80, 82-83 
(1994). 

As reported by the National Personnel Records Center in 
February 2000, the appellant did not receive the Bronze Star 
Medal.  Instead, the appellant is authorized to wear four 
Bronze Service Star attachments to the Vietnam Service Medal.  
As to the basic award, it is given to all members of the U.S. 
Armed Forces serving for at least one day at any time between 
July 4, 1965 and March 1973 in Vietnam, its contiguous waters 
or airspace. A Bronze Service Star is awarded for the 
member's participation in approved campaign periods.  Manual 
of Military Decorations and Awards, Dept. of Defense Manual 
1348.33-M, July 1990, pages 6-5 to 6-6.  Also, in August 
2000, the National Personnel Records Center reported that the 
appellant was not the recipient of any Purple Heart awards.  

As to the campaign periods, the appellant's military 
personnel records reflect that he was present in Vietnam 
during four campaigns.  However, the award of a Bronze 
Service Star is not indicative of the nature of the 
individual's duties or experiences during the campaigns for 
which the award is rendered.  Such service devices are 
generally awarded to denote "additional awards or 
participation in a specific event."  Id. at 10-1.  However, 
the term "participation" can be broadly construed - indeed, 
all those awardees, irrespective of their duties or 
experiences, are participating in the campaign without regard 
to whether they may be said to be combat participants within 
the meaning of law.  

Indeed, that the Department of Defense has established the 
"V" (Valor) Device as indicative of "acts or service 
involving direct participation in combat operations," which 
suggests that were the appellant's contention relative to his 
awards supportive of combat true, he would have received a 
"V" device, instead of a Bronze Service Star, indicative of 
mere presence and participation in some undefined manner.  
Id.  The appellant's military decorations, and his presence 
in Vietnam during the two campaigns, do not therefore support 
a finding that he is a combat veteran.

The Board now turns to examination of the appellant's claimed 
combat stressors.  First, although the appellant reported 
saving the life of his platoon sergeant in January 1969 and 
that he was awarded the Bronze Star, the appellant arrived in 
Vietnam in May 1969 and (as discussed above), was not awarded 
the Bronze Star.  
The appellant's report of having assumed control of a 
machinegun during an enemy attack, killing five of the 
attacking foe and being awarded his "second" Bronze Star is 
also therefore incredible.  

These aspects of this report do not therefore support a 
finding of combat service.  Similarly, although the appellant 
reported that he was wounded by a mortar fragment in the left 
hand in January 1969, (i.e., prior to his arrival in 
Vietnam), his service medical records instead indicate that 
he was treated for a burn to his right hand caused by a 
"trip flare" in November 1970, without further mention of 
the circumstances of his injury.  

The unit and installation history records obtained by the 
USACRUR also do not support a finding that the appellant is a 
veteran of combat.  First, these historical documents do not 
mention any of the incidents that the appellant has described 
and cannot be further researched due to the appellant's 
apparent disappearance.  Although the historical records have 
established that in May 1969, approximately contemporaneous 
with the appellant's assignment, a fire support base 
designated "Devin" was established by the appellant's unit, 
no evidence has been adduced supporting a finding that 
firebase Devin was attacked during the appellant's Vietnam 
tour.  

Further, the agency only found that from May to July 1969, 
operations were conducted by elements from Cu Chi 
installation, and not from Devin, where the appellant was 
reported to have been assigned.  Although the Cu Chi base was 
struck by two rocket attacks from August through October 
1969, the attacks were reported to have been upon the 
installation petroleum and oil storage area - details 
unreported by the appellant in his account, and not 
supportive of finding the appellant (a radio operator self-
reported to be attached to firebase Devin) was present in or 
around a fuel storage area on the main Cu Chi base.  

Finally, although the USASCRUR confirmed that the Cu Chi base 
was rocketed on several occasions during May 1970, other 
records indicate that the appellant was absent without leave 
in the United States from May 3 through June 12, 1970.  See 
DA Form 20, DD Form 214, VA hospitalization report of period 
from February 28 through April 14, 1994 (the latter 
indicating that following a 30-day stateside leave, the 
appellant requested and was refused additional leave, and 
began a "59 day" period of absence without authority).  

There are diagnoses of PTSD of record, based upon the 
physicians' belief that the appellant is a combat veteran.  
However, a medical opinion diagnosing PTSD does not serve to 
verify claimed in-service occurrences.  Cohen v. Brown, 10 
Vet. App. 128, 142 (1997); Moreau v. Brown, 9 Vet. App. 389, 
395-396 (1996).  The Board therefore finds that the appellant 
is not a veteran of combat, and the provisions of 38 U.S.C.A 
§ 1154(b) are not for application.  As noted above, it must 
therefore be ascertained whether there exists corroboration 
for the appellant's claimed in-service stressors.  For the 
reasons that are stated above, none of the appellant's 
claimed stressors have been corroborated.  

Accordingly, the claim of service connection for PTSD is 
denied on the basis that insufficient evidence exists to 
indicate that the appellant was subjected to the claimed in-
service stressors.  Without such corroboration, the question 
of whether a diagnosis of PTSD exists, and therefore whether 
further medical inquiry should be conducted under the VCAA, 
is irrelevant.  Moreau v. Brown, 9 Vet. App. 389, 395-396 
(1996); Swann v. Brown, 5 Vet. App. 229, 233 (1993) (a 
medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described).  

As noted, the appellant was diagnosed to have PTSD during a 
VA hospitalization from November 30, 1993 through February 
28, 1994.  However, the report of that hospitalization does 
not reflect that the medical facility was aware of the 
appellant's factually correct military history; it instead 
notes that the appellant had a "history of" PTSD, as well 
as various substance abuse disorders.  Similarly, a record of 
VA hospitalization from February 28, 1994 through April 14, 
1994 also reflects a diagnosis of PTSD and mixed substance 
abuse, but is without reference to any corroborated facts of 
the appellant's military service.  Most noteworthy in this 
regard is that the appellant apparently informed examiners 
that he had significant memories of participating in "search 
and destroy" missions, during which women and children were 
killed and that he received "three Purple Heart Medals and 
four Bronze Stars," which was not so.  

The Board observes that during the pendency of this matter, 
the provisions of applicable regulations were changed, 
deleting the requirement that a "clear" diagnosis of the 
disorder be rendered in order for a grant of service 
connection to be appropriate.  Compare 38 C.F.R. § 3.304(f) 
(1998) and 38 C.F.R. § 3.304(f) (2001).  However, this change 
cannot be construed as meaning that any mention of PTSD as a 
diagnosis from any source, and made under any medical theory 
would suffice to support a finding of service connection.  
See Trilles v. West, 13 Vet. App. 314 (2000) (en banc) (the 
plain meaning of a statute is found in examining the specific 
language at issue and the statute's overall structure; 
however, if it is clear that the literal import of the text 
is inconsistent with the legislative meaning or intent, or 
such interpretation leads to absurd results, the Court will 
not reach that result).  

The United States Court of Appeals for Veterans Claims has 
long held that it is the Board's fundamental responsibility 
to evaluate the probative value of all medical and lay 
evidence.  See Owens v. Brown, 7 Vet. App. 429 (1995); 
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  In particular, 
it was observed in Guerrieri v. Brown, 4 Vet. App. 467 (1993) 
that the evaluation of medical evidence involves inquiry 
into, inter alia, the medical expert's personal examination 
of the patient, the physician's knowledge and skill in 
analyzing the data, and the medical conclusion that the 
physician reaches.  4 Vet. App. at 470-71.  

It is towards the establishment of the diagnosis in question 
that the Board directed in August 1999 that the appellant be 
afforded a VA psychiatric examination - his first with 
specific inquiry of the critical issue in this matter.  As 
noted, the other diagnoses of record were issued during the 
course of treatment for PTSD, without indication that the 
examiners were aware of the appellant's true military history 
and therefore are of little probative value to this inquiry.  
The salient point to be made is, as set out above, that there 
has been no corroboration of an in-service stressor to 
support any diagnosis that may be made.  Consequently, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of service connection.


ORDER

Service connection for PTSD is denied.



		
	MARK F. HALSEY 
	Member, Board of Veterans' Appeals

 

